FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                           August 27, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
KEVIN TAMAR DAVIS,

      Petitioner - Appellant,

v.                                                         No. 20-3048
                                                  (D.C. No. 5:19-CV-03062-SAC)
DAN SCHNURR,                                                 (D. Kan.)

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.
                  _________________________________

      Kevin Tamar Davis, proceeding pro se,1 challenges the Kansas Department of

Children and Families’ (DCF) decision classifying him as a “perpetrator of sexual

abuse” and requiring him to register on the state’s Child Abuse and Neglect Registry.

The district court dismissed the action for lack of subject matter jurisdiction pursuant

to the Rooker-Feldman doctrine. Seeing no error, we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Because Davis is pro se, we construe his filings liberally, but we do not act
as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
                                            I.

       In February 2015, Davis was convicted of two counts of aggravated indecent

liberties with a child and sentenced to two consecutive terms of 25 years to life

imprisonment. State v. Davis, 416 P.3d 171, *1 (Kan. Ct. App. 2018) (table). The

DCF determined Davis was a “perpetrator of sexual abuse” and placed his name on

the Kansas Child Abuse and Neglect Registry for three years, barring him from

working, volunteering, or residing at a childcare facility. Davis v. Kan. Dep’t for

Children and Families, 410 P.3d 164, *1 (Kan. Ct. App. 2018) (table). Davis

administratively appealed the determination. Id. After several years of

administrative review, the State Appeals Committee ultimately rejected his position,

agreeing with the DCF that Davis’ status as a “perpetrator of sexual abuse” was

substantiated because his guilt was proven beyond a reasonable doubt at his criminal

trial. Id. at *2.

       Next, Davis petitioned the Kansas state trial court for review of his

administrative claim. Id. The trial court denied Davis relief, concluding “the

evidence overwhelmingly support[ed] the DCF,” and caselaw provided no support for

his position. Id. (alteration in original). Davis appealed the trial court’s denial to the

Kansas Court of Appeals, which denied relief and affirmed the DCF’s determination

that Davis was a “perpetrator of sexual abuse.” See id. at *3–*10.

       In April 2019, Davis filed a 28 U.S.C. § 2254 petition in district court, again

challenging the DCF’s administrative decision to classify him as a “perpetrator of

sexual abuse” and requiring him to register. See Davis v. Schnurr, No. 5:19-CV-

                                            2
03062 (D. Kan. 2019). Pointing out that § 2254 petitions are used to challenge “the

validity of a conviction and sentence,” the district court instead liberally construed

Davis’ challenge under 42 U.S.C. § 1983, because he was not challenging his

criminal conviction but rather the DCF’s administrative action. Aplt. App. at 748.

The district court dismissed, holding both that the state court judgment had

preclusive effect, and that Davis’ challenge was barred by the Rooker-Feldman

doctrine. Id. at 748–50.

      Davis moved to reconsider, or in the alternative, for leave to proceed in forma

pauperis (IFP) on appeal. Id. at 752–54. Construing his motion as a Federal Rule of

Civil Procedure Rule 59(e) motion, the district court denied relief, explaining Davis

had “not provid[ed] any persuasive challenge to the dismissal.” Id. at 760–61.

However, the district court granted Davis the right to proceed IFP on appeal. Id. at

761–62.

      On appeal, Davis reiterates the claims made in his memorandum brief before

the district court. See Aplt. Br. at 5; Aplt. App. at 31–59. At bottom, Davis attacks

the state court’s decision to uphold the DCF’s determination that he is a “perpetrator

of sexual abuse.” See, e.g., Aplt. App. at 57 (“The [Kansas] Court of Appeals thereof

its Memorandum Opinion [sic] only undermined Petitioner arguments.”).2


      2
        Davis makes the same arguments here that he made to the state appellate
court. We interpret this as a challenge to the state court’s ruling on these same
issues. Compare Aplt. App. at 32, with Davis, 410 P.3d at *3. To the extent we
could construe Davis’ claims as independent, merit-based challenges—and not
challenges to the state court’s decision on these issues—we would still dismiss the
action. Federal courts are required to give full faith and credit to state court
                                            3
                                          II.

      We review a district court’s dismissal for lack of subject-matter jurisdiction

pursuant to the Rooker-Feldman doctrine de novo. Kline v. Biles, 861 F.3d 1177,

1180 (10th Cir. 2017).

      Federal courts lack appellate jurisdiction over claims decided in state court.

See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.

Feldman, 460 U.S. 462 (1983); see also Kline, 861 F.3d at 1180–81. This

jurisdictional rule, called the Rooker-Feldman doctrine, prevents a party who lost in

state court “from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party’s claim that the

state judgment itself violates the loser’s federal rights.” Johnson v. DeGrandy, 512
U.S. 997, 1005–06 (1994) (citations omitted).

      Here, the centerpiece of Davis’ challenge is to the correctness of the state

court’s decision to uphold the DCF’s determination. See, e.g., Aplt. App. at 57

(“[T]he Appeals Court Opinion [from the Kansas Court of Appeals] was based on an

unreasonable determination of facts in light of the evidence presented in the state

court proceeding . . . .”). Therefore, we do not reach the merits of his claim, and

judgments, giving the judgment the same effect it would have in a court of that state,
see 28 U.S.C. § 1738, provided the parties were given the “‘full and fair opportunity’
to litigate the claim” in the state proceeding, Bolling v. City and Cty. of Denver, 790
F.2d 67, 68 (10th Cir. 1986) (quoting Kremer v. Chemical Constr. Corp., 456 U.S.
461, 480–81 (1982)). Here, Davis fully litigated his alleged complaints with the
DCF’s determination before the state court, imbuing that judgment with a preclusive
effect. See Cain v. Jacox, 354 P.3d 1196, 1199 (Kan. 2015) (explaining Kansas’ res
judicata standard barring successive litigation); see also Stone v. Dep’t of Aviation,
290 F. App’x 117, 123 (10th Cir. 2008) (unpublished).
                                           4
accordingly affirm the district court’s decision to dismiss pursuant to Rooker-

Feldman.

                                         III.

      For the reasons explained above, we affirm the district court’s dismissal.3


                                           Entered for the Court


                                           Allison H. Eid
                                           Circuit Judge




      3
         As we noted above, the district court liberally construed Davis’ § 2254
petition as, instead, a § 1983 action. This subjects Davis to the Prison Litigation
Reform Act’s (PLRA) three-strikes provision. See 28 U.S.C. § 1915(g). We do not
assess a PLRA strike as a result of today’s dismissal for lack of subject matter
jurisdiction. See Carbajal v. McCann, 808 F. App’x 620, 630 (10th Cir. 2020)
(unpublished) (declining to assess a strike where the dismissal was not based on a
§ 1915(g) ground); see also Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d
1048, 1058 (9th Cir. 2016) (holding dismissal based on Younger abstention did not
warrant a PLRA strike).
                                           5